DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Applicant’s claim to foreign priority in application no. JP2019-175204, filed September 26, 2019, is acknowledged.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 and 9-10, directed to a medical Au-Pt-Pd alloy, in the reply filed on March 7, 2022 is acknowledged.
Claims 5-6 and 11-13, drawn to Group II, directed to a method for producing an alloy, and Claims 7-8 and 14-16, drawn to Group III, directed to a medical device with an alloy, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions Group II and Group III, there being no allowable generic or linking claim. 
Claims 1-16 are pending, and Claims 1-4 and 9-10 currently being considered in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Doc1 (previously cited, RD 455074) in view of Hondel (previously cited, “Strengthening mechanisms in gold-platinum alloys”).
Regarding Claim 1, Doc1 discloses a medical Au-Pt-Pd alloy (see para. 1, para. 6 and para. 7). Additionally, regarding the term ‘medical’, this is an intended use limitation. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111. 02.
Doc1 further discloses wherein the Au-Pt-Pd alloy comprises:
a metal structure on any cross-section (one of ordinary skill in the art would appreciate the alloy comprised of metal to have a metal structure on any cross-section), and
a composition which lies within the claimed polygon of the ternary phase diagram comprising the limits of 49.9-70% Au, 4-50% Pt, and 0.1-43% Pd (see para. 6 and para. 7). Compositions of 70-90% Au, 4-20% Pt, and 4-20% Pd (see para. 6) and of 1-55% Au, 30-90% Pd, and up to about 5% Pt (see para. 7) read on the claimed compositions within the ternary phase diagram. 


	Doc1 does not specifically disclose the phases of the Au-Pt-Pd alloy nor percentages thereof.
Hondel teaches wherein a common processing route for Au-Pt-Pd alloys (see section 1.1, para. 1 disclosing 59% Au, 30% Pt and 10% Pd) include melting, casting, rolling, homogenization, quenching, deep drawing and punching (plastic working), and heat treatment for the production of precipitates (see section 1.1, para. 2; see also section 3.2). 
Hondel further teaches that within the Au-Pt system, quenching produces a homogenous single phase alloy composition which is in a workable state. 
Hondel teaches that after this, spinodal decomposition occurs during heat treating at temperatures 400C or above, which results in a Pt-rich and an Au-rich phase, and subsequently increases hardness and strength, while producing a more corrosive-resistant alloy than the AuPdRh alloy (see section 2.5.3, para. 5 and 6; one of ordinary skill in the art would appreciate that the Au and Pt-rich phases comprise the composition claimed such that the Au-rich phase comprises 4at% or more Au than the matrix phase, and the Pt-rich phases similar comprises 4at% or more Pt than the matrix phase).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the well-known processing route of Hondel for the invention disclosed by Doc1, in order to produce a dental or medical implant material with Au-rich and Pt-rich phases that provides improved hardness, strength and corrosion resistance (see teaching by Hondel above). 
It would have been obvious that the alloy of Doc1 in view of Hondel comprise the claimed phases (an Au-rich phase having a Au content higher by 4at% or more than the mother phase, and an Pt-rich phase having a Pt content higher by 4at% or more than the mother phase) and characteristics thereof (total amount of phases present, i.e., wherein the total of the Au-rich phase and Pt-rich phase is 1.5-
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
	
Regarding Claim 2, Doc1 discloses a composition which lies within the claimed polygon of the ternary phase diagram comprising the limits of 53-70% Au, 4-35% Pt, and 10-43% Pd (see para. 6 and para. 7). Compositions of 70-90% Au, 4-20% Pd, and 4-20% Pt (see para. 6) and of 1-55% Au, 30-90% Pd, and up to about 5% Pt (see para. 7) read on the claimed compositions within the ternary phase diagram. 
For example, a composition of 70% Au, 15% Pt and 15% Pd (see para. 6), or a composition of 55% Au, 5% Pt, and 40% Pd (see para. 7), lies within the claimed polygon of the ternary phase diagram comprising limits of 53-70% Au, 4-35% Pt, and 10-43% Pd. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claim 3, Doc1 discloses a composition which lies within the claimed polygon of the ternary phase diagram comprising the limits of 53-60% Au, 4-20% Pt, and 26-43% Pd (see para. 7). A composition of 1-55% Au, 30-90% Pd, and up to about 5% Pt (see para. 7) reads on the claimed compositions within the ternary phase diagram. 
For example, a composition of 55% Au, 5% Pt, and 40% Pd (see para. 7), lies within the claimed polygon of the ternary phase diagram comprising limits of 53-60% Au, 4-20% Pt, and 26-43% Pd. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

	Regarding Claims 4 and 9-10, Doc1 in view of Hondel are silent towards the volume magnetic susceptibility, and therefore do not disclose a susceptibility of -32ppm or more and 60ppm or less. 
Doc1 and Hondel are also silent towards the Young’s modulus and thus do not disclose a Young’s modulus of 100 GPa or more. 
However, the composition is the same as claimed (see Claim 1 and 2 above, respectively), and the processing as taught by Hondel (see Hondel, section 1.1, para. 1-2 and section 3.2, disclosing 59% Au, 30% Pt and 10% Pd alloy processed by melting, casting, rolling, homogenization, quenching, deep drawing and punching (i.e., plastic working), and heat treatment) is substantially similar to the instant invention (see para. [0032] of instant specification). 
Therefore, it would be obvious to one of ordinary skill in the art that the alloy of Doc1 in view of Hondel comprise the claimed volume magnetic susceptibility, as volume magnetic susceptibility is determined by composition, and the composition is the same as claimed. Further it would have been obvious to one of ordinary skill in the art that the alloy of Doc1 in view of Hondel comprise the claimed Young’s modulus, because both the composition and the processing of Doc1 in view of Hondel is substantially identical to the claimed invention. 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Claim 4 and 9-10 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Doc1 in view of Hondel, as applied to Claim 1, 2 and 3 above, respectively, in further view of Wagner (US 20080063890 A1) and Van der Zel (US 5472333 A).
Regarding Claims 4 and 9-10, Doc1 in view of Hondel are silent towards the volume magnetic susceptibility, and therefore do not disclose a susceptibility of -32ppm or more and 60ppm or less. 
Doc1 and Hondel are also silent towards the Young’s modulus and thus do not disclose a Young’s modulus of 100 GPa or more. 

Therefore, it would be obvious to one of ordinary skill in the art that the alloy of Doc1 in view of Hondel comprise the claimed volume magnetic susceptibility, as volume magnetic susceptibility is determined by composition, and the composition is the same as claimed. Further it would have been obvious to one of ordinary skill in the art that the alloy of Doc1 in view of Hondel comprise the claimed Young’s modulus, because both the composition and the processing of Doc1 in view of Hondel is substantially identical to the claimed invention. 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Further, Wagner teaches wherein it is important for medical materials, and those which are to be biocompatible, to comprise a volume magnetic susceptibility which is matched to surrounding tissue or air (see para. [0015]). Wagner teaches that a range of -50ppm to 50ppm for volume magnetic susceptibility is appropriate for biocompatible materials and those used for implants because it incorporates the volume magnetic susceptibilities of air, water and organic materials (see para. [0018]).
It would have further been obvious to one of ordinary skill in the art to have comprised a volume magnetic susceptibility of -32ppm to 60ppm, as taught by Wagner, for the invention disclosed by Doc1 and Hondel. One would be motivated to do this in order to produce a biocompatible alloy which is appropriately designed to match the volume magnetic susceptibility of the environment for an implant (see teaching above by Wagner).


It would have been obvious to one of ordinary skill in the art that the alloy of Doc1 in view of Hondel comprise a Young’s modulus of 140 GPa, as taught by Van der Zel, in order to manufacture advantageously thinner, and therefore less expensive, implant and dental products (see teaching by Van der Zel above).

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Zel (US 5472333 A).
Regarding Claim 1, Van der Zel discloses a medical Au-Pt-Pd alloy (see Abstract; see Col. 3, lines 31-33 wherein Van der Zel discloses that it is known in the art that a Au-Pt-Pd alloy is used for dental restoration and is therefore a medical alloy). Additionally, regarding the term ‘medical’, this is an intended use limitation. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111. 02.
Van der Zel further discloses wherein the Au-Pt-Pd alloy comprises:
a metal structure on any cross-section (one of ordinary skill in the art would appreciate the alloy comprised of metal to have a metal structure on any cross-section), and
a composition which lies within the claimed polygon of the ternary phase diagram comprising the limits of 49.9-70% Au, 4-50% Pt, and 0.1-43% Pd (see Abstract; see Col. 3, lines 22-24; see Col. 5, lines 14-15). Compositions of 50-70% Au, 20-40% Pt, 5-20% Pd, and 0.3-1.5 Rh (see Col. 3, lines 22-24) read on the claimed compositions within the ternary phase diagram. 


	Van der Zel discloses wherein there is a Pt-rich phase (see Col. 4, line 62-63), but does not specifically disclose the phase composition of the Pt-rich phase, the composition of the matrix (mother) phase, nor that of an Au-rich phase for the Au-Pt-Pd alloy. Van der Zel is also silent towards the phase fraction of the secondary (Pt-rich) phases.
However, Van der Zel discloses substantially similar processing (see Col. 3, lines 18-41 and Col. 5, lines 15-16 and 38-48, disclosing melting, casting, homogenization, quenching, cold rolling (i.e., plastic working), and heat treatment/aging).
It would have been obvious that the alloy of Van Der Zel comprise the claimed phases (an Au-rich phase having a Au content higher by 4at% or more than the mother phase, and an Pt-rich phase having a Pt content higher by 4at% or more than the mother phase) and characteristics thereof (total amount of phases present, i.e., wherein the total of the Au-rich phase and Pt-rich phase is 1.5-25.4%), because the composition is the same as claimed, and the processing route is substantially similar to that of the instant invention (see para. [0032] of the instant specification). 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 2, Van der Zel discloses a composition which lies within the claimed polygon of the ternary phase diagram comprising the limits of 53-70% Au, 4-35% Pt, and 10-43% Pd (see Abstract; 
For example, a composition of 59% Au, 30% Pt, 10% Pd, and 1% Rh (see Col. 5, line 14-15) comprises amounts of Au, Pt and Pd which lie within the claimed polygon of the ternary phase diagram comprising limits of 53-70% Au, 4-35% Pt, and 10-43% Pd. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claim 3, Van der Zel discloses a composition which lies within the claimed polygon of the ternary phase diagram comprising the limits of 53-60% Au, 4-20% Pt, and 26-43% Pd (see Abstract; see Col. 3, lines 15-17, lines 22-24; see Col. 5, lines 14-15). Compositions of 30-80% Au, 1-60% Pt, 1-50% Pd, and 0.1-5% Rh (see Abstract; see Col. 3, lines 15-17) read on the claimed compositions within the ternary phase diagram. 
For example, a composition of 55% Au, 14% Pt, 30% Pd, and 1% Rh comprises amounts of Au, Pt and Pd which lie within the claimed polygon of the ternary phase diagram comprising limits of 53-60% Au, 4-20% Pt, and 26-43% Pd. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

	Regarding Claims 4 and 9, Van der Zel discloses a Young’s modulus of 100GPa or more (see Col. 5, line 57).
	Van der Zel is silent towards the volume magnetic susceptibility.
However, the composition is the same as claimed (see Claim 1 and 2 above, respectively) and the processing is also substantially identical (see Col. 3, lines 18-41 and Col. 5, lines 15-16 and 38-48; see para. [0032] of instant invention). 

When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 10, Van der Zel discloses Young’s modulus values of 100GPa (see Col. 5, line 57; see values in Table 1b). It would have been obvious to one of ordinary skill in the art that the compositions disclosed by Van der Zel (see Abstract), including the compositions claimed in Claim 3 and also disclosed by Van der Zel (see Claim 3 above), comprise the Young’s modulus values of 100GPa or more. Additionally it would have been obvious that the alloys of Van der Zel with the claimed compositions of Claim 3 comprise these values because the processing of Van der Zel is substantially the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

	Van der Zel is silent towards the volume magnetic susceptibility.
However, the composition is the same as claimed (see Claim 3 above, respectively) and the processing is also substantially identical (see Col. 3, lines 18-41 and Col. 5, lines 15-16 and 38-48; see para. [0032] of instant invention). 
Therefore, it would be obvious to one of ordinary skill in the art that the alloy of Van der Zel comprise the claimed volume magnetic susceptibility, as volume magnetic susceptibility is determined by composition, and the composition is the same as claimed. Further the processing of Van der Zel is substantially the same to the claimed invention. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hale (US 20120039744 A1): discloses a medical Au-Pt-Pd alloy with an overlapping composition (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735                                                                                                                                                                                           
/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735